Petitioner has the burden of demonstrating that our extraordinary
                intervention is warranted, and an appeal is typically considered an
                adequate legal remedy that precludes writ relief. NRS 34.170; NRS
                34.330; Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840,
                844 (2004).
                              Having considered the petition, we conclude that our
                intervention by way of extraordinary relief is not warranted.   See NRAP
                21(b); Pan, 120 Nev. at 228, 88 P.3d at 844; Smith, 107 Nev. at 677, 818
                P.2d at 851 (stating that the issuance of an extraordinary writ is purely
                discretionary with this court). Accordingly, we
                              ORDER the petition DENIED.




                                                            Gibbons


                                                                                         J.




                                                                                         J.
                                                            Saitta


                cc:   Hon. Jennifer Elliott, District Judge, Family Court Division
                      Anthony Haugabook
                      Lisa Anne Haugabook
                      Attorney General/Carson City
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A